Case 2:21-cv-00183-PLM-MV ECF No. 3, PageID.27 Filed 08/10/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


1240 S. BANNOCK, LLC.,

          Plaintiff,                           Case No. 2:21−cv−183

   v.                                          Hon. Paul L. Maloney

DENNIS SIEM, et al.,

          Defendants.
                                        /

                  NOTICE REGARDING ASSIGNMENT OF CASE
                        AND NOTICE OF DEFICIENCY
        NOTICE is hereby given that the above−captioned case was
electronically filed in this court on August 6, 2021 . The case has been
assigned to Paul L. Maloney .
      The filing party has failed to submit a corporate disclosure statement
as required by FRCP 7.1. Counsel is required to file this form, even if there is
no corporate affiliation to disclose, for every corporate party. A form for this
purpose is available on the court website at www.miwd.uscourts.gov.



                                            CLERK OF COURT

Dated: August 10, 2021            By:        /s/ P. Woods
                                            Deputy Clerk
